Case 4:19-cv-04136-SOH Document 55                    Filed 04/27/21 Page 1 of 1 PageID #: 356




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

 CHARLES SAMUEL JOHNSON, JR.                                                        PLAINTIFF
 v.                          Civil No. 4:19-CV-04136

 SERGEANT GRIFFIE, et al.                                                       DEFENDANTS
                                              ORDER

       Plaintiff filed his Motion for Leave to Appeal In Forma Pauperis (IFP) on April 26, 2021.

(ECF No. 53). The IFP application is GRANTED. Pursuant to the Prison Litigation Reform Act,

the Clerk is directed to collect the $505 filing fee from the Plaintiff.

       IT IS SO ORDERED, this 27TH day of April 2021.

                                                        /s/ Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        UNITED STATES MAGISTRATE




                                                  1
